 326DECISIONSOF NATIONALLABOR RELATIONS BOARDAeronca,Inc.andDistrict Lodge 13 of the Interna-tionalAssociation of Machinists and AerospaceWorkers,AFL-CIO,Petitioner.Case 9-RC-10769November 4, 1975DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn January 23, 1975, the Regional Director forRegion 9 issued a Decision and Direction of Electionin the above-entitled proceeding in which he directedan election in the Petitioner's requested unit of officeclerical and technical employees, rejecting the Em-ployer'scontentions that certain classificationsshould be excluded on the grounds that they aresupervisory,managerial, professional, or confiden-tial.Thereafter, in accordance with Section 102.67 oftheNational Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the grounds,inter alia,that inresolving various unit placement issues he madeerroneous findings as to substantial factual issuesand departed from officially reported precedent.The National Labor Relations Board, by telegraph-ic order dated March 5, 1975, granted the request forreview and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under reviewand makes the following findings:The Employer, an Ohio corporation, is engaged inthemanufacture of component parts for varioustypes of aircraft at its facilities located atMiddle-town,Ohio,where it employs approximately 80employees in the unit found appropriate. There is nohistory of collective bargaining affecting any of theemployees involved in this proceeding.The parties agreed that a unit of all office clericaland technical employees employed by the Employeris appropriate for the purposes of collective bargain-ing.We granted review of the Regional Director'sdeterminations with regard to the managerial, super-visory, confidential, and/or professional status of thefollowing categories of employees:i In view of this finding we do not reach the issues raised as to his status221 NLRB No. 69Senior Systems AnalystThe Employer disputes the' Regional Director'sfinding that the senior systems analyst is not aprofessional,managerial, and/or confidential em-ployee.Pitzer, the sole employee in this classification,works in the systems and programming departmentunder the supervision of the director of informationservices.He earns approximately $1,500 per monthand shares a secretary with his supervisor. Pitzer hashad some college education. More significantly, hehas also taken all of the courses offered by IBM andhas extensive on-the-job training in computerization.The courses he has taken cover virtually every aspectof data processing systems and programming. Heholds a professional certificate in the Association forSystemsManagers which requires 2 years of collegeand 5 years in the data processing field to qualify formembership. In his work Pitzer exercises full discre-tion in the design of computer systems for thesolution of complicated problems. As he is engagedinwork predominantly intellectual and varied incharacter involving the exercise of discretion andjudgment and requiring knowledge of an advancedtype, we conclude that he is a professional employeeas defined in the Act. Accordingly, we shall excludethe senior systems analyst from the agreed unit.'AccountantsThe Regional Director rejected the Employer'scontentions that its budget accountants-senior, costaccountant-senior, general accountant-senior, andcost analyst are professional and/or managerialemployees.As found by the Regional Director, Senior BudgetAccountants Pearce and Schafer and Senior CostAccountant Dowling work in the accounting officeunder the manager of cost accounting. SeniorGeneral Accountant Wimmers works in the sameoffice and is directly responsible to the manager ofgeneral accounting. All four of these accountantshave at least a degree in accounting. As noted by theRegionalDirector, they are not certified publicaccountants (CPA's) and do not prepare the Employ-er's income tax returns. The budget accountantsperform budget and audit functions, prepare profit-and-loss statements, and make projections of cashflow. The cost accountant prepares analytical datawhich define the cost of parts and products manufac-tured by the Employer; he makes cost computationsand provides cost data and information to otherdepartments; he also works with the budget accoun-tants in the preparation of the various budgets. Theas a managerialand/or confidential employee. AEKONCA, INC.general accountant is responsible for maintaining theEmployer's books and ledgers and makes all ac-counting entries which reflect its financial standingat the end of each accounting period; he also auditstravel expenses incurred by employees. All four ofthesedisputed accountants apply established ac-counting principles in the performance of theirduties. There is no indication in the record that in theperformance of their accounting responsibilities theyhave frequent access to outside accounting firms.We conclude that these accountants exercise adegree of independent judgment in carrying out theiraccounting responsibilities which warrants a findingthat they are -professional employees within themeaning of Section 2(12) of the Act. Contrary to theRegional Director's suggestion, their status as profes-sional employees turns not on whether they areCPA's or prepare tax returns, but rather on thedegree of judgment required of them in their work inapplying their knowledge of accounting principlesacquired through prolonged course of study atspecialized schools of accounting. We are satisfied onthe record before us that the accountants hereinvolved meet the latter test.2 For this reason, theyare excluded from the unit.3The record supports the Regional Director'sfindings as to Cost Analyst Bell. He works in thegeneral office area'and reports to the manager of costcontrol.Although' the Employer requires a collegedegree for the position, the degree need not be in anyparticular specialization. Bell prepares shop budgetsand projects tool and labor costs utilizing data andinformation furnished by production control andother sources. The budgets he prepares are utilizedbymanufacturing and the cost department inprojecting labor costs; and his cost projections arerelied on by estimators in formulating their estimatesof total costs of jobs on which the Employer plans tobid.We affirm the Regional Director's conclusionthat Bell is neither a professional nor a managerialemployee and that he is included in the unit.PlannersThe Regional Director included project plannersand planners as technical employees, finding nomerit in the Employer's contentions they should beexcluded as managerial and/or supervisory employ-ees.There are at present six project planners andthree planners. All have basically the same duties butthe planners are less experienced and perform fewerfunctions than the project planners.2 SeeCF & I Steel Corporation,196 NLRB 470 (1972). Cases cited by theRegional Director as supportfor his contraryconclusion are, in our opinion,factuallydistinguishable.3We need not, and do not, therefore, decide whether or not they are327After the Employer receives an order it is theresponsibility of the project planners to establish themanufacturing plans. They do this on the basis of theengineering drawings and specifications and, ofcourse, their familiarity with the Employer's manu-facturing procedures.Generally speaking, after aprojectplannerwrites up his manufacturing se-quence,hiswork is not reviewed by anyone.However, if there are problems in the execution ofthe plan on the manufacturing floor itself, anycontroversy that might arise has to be solved byconceded managerial personnel. Such would be thecase, for instance, if a line or assembly supervisorrefused to produce a part in accord with the planprepared by a project planner. The project plannermakes him aware of the potential hazards of his notfollowing the plan. If the project planner does not getacceptable results, he will normally report the matterto the supervisor of all the line supervisors. Occasion-ally,divergent views are resolved by appeal to thevice president of manufacturing.Also,aspart of their duties, project plannersconstantly monitor the different sequences they haveassigned. In the day-to-day operations there arealways engineering changes, project changes, andmanufacturing changes in which the project plannersare involved. There are also daily cost productionmeetings. Project planners also attend meetings atwhich decisions regarding different projects aretaken. It is not clear from the record who theparticipants in the meetings are or who makes theday-to-day minor decisions with respect to a project,but, as stated above, conflicts are resolved by the vicepresident of manufacturing.Many make-or-buy decisions are initiated by theproject planning department. The recommendationsof the planners are based on their knowledge of theEmployer'sexistingmanufacturingcapabilities.However, the chairman of the make-or-buy commit-tee makes the final decision as to these matters.There are no formal higher educational require-ments for the positions of project planner andplanner.Although the individuals involved haveacquired a great deal of knowledge of manufacturingtechniques as a result of their experience, they havenot undergone training at the college or universitylevel.Clearly, any directions they give are channeledthrough line' or assembly supervisors. And in ourview, the judgments they make in the formulation ofmanufacturing plans or make-or-buy recommenda-tionsdo not involve exercise 'of the degree ofmanagerialemployees.Member Fanning would include these accountants in the unit. SeeGeneralDynamics Corp.,213 NLRB 851, fn. 29 (1974). 328DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscretion on behalf of the Employer which wouldsupport a finding of managerial status. Accordingly,we affirm the Regional Director's determinationsthat they are neither supervisory nor managerialemployees, and we include them in the unit.4'EstimatorsThe Regional Director rejected the Employer'scontentions that the estimators are confidential,managerial, and/or supervisory employees. Estima-tors prepare projections of the cost of performingcontracts on which the Employer intends to bid,including the expected profit. The Employer utilizesthese estimatesin quoting prices to potential custom-ers.Estimatorshave periodic, contact with thedirector of industrial relations in order to comparenotes on anticipated wage increases which will affectthe cost of Employer's products. When the estima-tors go to the director of industrial relations to get hisbest projection of the labor rate in future years, theestimator is given the figure that the Companyexpects to negotiate with a union, including theprojected cost-of-living allowance and the labor ratefor an appropriate period of time. Estimators alsoassist innegotiating new contracts or add-on con-tracts with customers. The estimator participates as 'amember of a contracts team which also includespersonnelform contracts, finance, and the director ofpricing and estimating. The person assigned from thecontracts department heads the team, and the teamhas authority to close a contract between Employerand the customer.As the estimators are instrumental in setting pricesand assistin negotiating contracts with customers,we find them to be managerial employees .5 We shalltherefore exclude them from the unit.EngineersThe Regional Director found Project Tool LiasionEngineersMcNamee and Morris, Project ToolEngineer Martin, and Plant Layout Engineer Wrightto be technical employees, rejecting the Employer'scontentions that they are professional, managerial,and/or supervisory employees.The disputed tool engineers are assigned to majorprojects and must work closely with project plannersin determining what type of tools will be needed toproduce a particular line. They also help determinewhether the necessary tooling to finish a product can4 SeeFlintkoteCompany,217NLRB No. 85 (1975),where projectengineers,who made capital expenditure studies and recommendeddecisions based on return on investmentdeterminations,were found not tobe managerial becausethey didnot formulate or effectuate managementpoliciesand because their recommendationshad to be approved bymanagementofficials.See alsoLockheed-Cal forma Company, a Division ofLockheedAircraftCorporation,217 NLRB No. 93 (1975).bemanufactured by the Employer or must bepurchased from the outside. When a tool engineerfeels that a defective tool can create a problem on theproduction line he sends it back to the toolroomwhere a toolmaker, under his supervision, will makethe corrections to the tool. Tool engineers oftensupervisemore than one toolmaker. In carrying outtheir corrections tool engineers review tool drawingswith a toolmaker and explain what-corrections haveto be made, and even how to make them in someinstances.Toolmakers give tool engineers dailyreports on the progress of the corrections. In case thecorrection has to be accomplished swiftly the toolengineercan assign overtime. Toolmakers are as-signed to tool engineers for varying periods of timeand there have beencaseswhere a toolmaker hasbeen assigned to a tool engineer for approximately 5months.In addition to directing the work of toolmakers thetool engineer has authority to make effective recom-mendations to the regular supervisor of the toolmak-er.Tool engineers make recommendations as towhich men they would like to have work on certainprojects and as to which men should be reassignedfrom one project to another because of faultyperformance.The plant layoutengineeris involved primarily inplant rearrangements ranging from minor to com-plex. The industrialengineeringdepartment initiatesthechanges and the . plant layoutengineer isresponsible for working out the details. The plantlayout engineerisgiven aproject and certainparameters to work within and it is up to him tocome up with an effective plan.Thisengineerschedules the work of the people whoare physicallyimplementinghis plans. He providesthem with direction and guidance. He sets up a timeschedule so that the personnel involved know what toexpect at any given time, and tells the, different craftswhere to go, how to go about doing a certain piece ofwork, and when to go to work; He stays with theworkmen on a given project to see that it is carriedout satisfactorily. In directing employees, the plantlayout engineer has to use independent judgment asto what might or might not work at a particular time.Contrary to the Regional Director, we concludethat the toolengineershave authority in the interestof the Employer to effectively recommend thetransferand assignmentof employees and that theyand the plant layoutengineerresponsibly direct5 SeeGeneral Dynamics Corporation, Convair Aerospace Division, SanDiego Operations,213 NLRB851 (1974). In view of this finding,we neednot, and do not,reach the issues raised as to whether or not they areconfidentialor supervisoryemployees.Member Fanning would include these estimators in the unit.SeeGeneralDynamicsCorp., supraat In. 31 AERONCA, INC.employees in their work. Accordingly, we find theseengineers to be supervisors as defined in the Act andwe shall exclude them from the unit.6Quality ControlEngineerand MethodPlannersThe Regional Director found no merit in theEmployer's contentions that Quality Control Engi-neerWise is a professional and/or managerialemployee and that Quality Control Method Planner-SeniorMiller and Quality Control Method PlannerCobb are professional, managerial, and/or superviso-ry employees; and he included them in the unit astechnical employees.At the time a job is estimated by the Employer, thequality control engineer represents quality control inestimatingthe method of inspection anticipated onnew programs, the type of equipment necessary, andthe amount of time quality control procedures willtake. After the Employer receives a contract, QualityControl Engineer Wise works with all departments inimplementinginspection procedures.He analyzesvarious components and determines the qualityneeded for proper functioning. He works withcustomer representatives - located at the plant toassure that quality control meets with their approval.Wise has only 2 years of college and has gainedexperiencemainly on the job. He also has experiencein sheetmetal, brazing, and tooling. As a specialproject, he is involved in research and developmentaspects of brazing.Quality control method planners interpret specifi-cationsto determine quality criteria the Employershould establish to achieve satisfactory contractperformance and at what point in the manufacturingprocess the various inspections should take place.They work closely with supervisors in the toolingdepartment and other production areas to see thatquality control inspections are carried out. They alsowork with representatives of customers located at theplant, and they define quality requirements for partsmanufactured for the Employer by outside firms.They do not have any college training and their skillshave been primarily developed by on-the-job experi-ence.Both have an inspection background and arefamiliar with the various quality control procedures.After a project planner lays out an operation and aproduction flow sequence, the quality control meth-6We therefore need not, and do not, resolve the issues raised regardingtheir status as managerial and/or professional employees7We are satisfied that the case ofGeneral Dynamics, supra,insofar as theclassification of the senior quality assurance specialists there involved wasfoundmanagerial, isclearly distinguishable on its facts. There, unlike theinstant case, the disputed employees, in conjunction with their qualitycontrol responsibilities,made managerial decisions as to levels of manpowerrequired for a project.Chairman Murphy would find these quality assurance engineers and329od planner superimposes on that plan inspectionpoints. It is, however, a production supervisor whosupervises production employees to ensure that thework is performed in accordance with the plan. Thequality controlmethod planners do not have anyemployees reporting to them.On the basis of our review of the record, we affirmtheRegionalDirector's findings as to the abovequality control personnel.? Accordingly, they areincluded in the unit.IndustrialNurseThe Regional Director included Industrial NurseClifton in the unit, rejecting the Employer's conten-tions that she is a professional, managerial, and/orconfidential employee and that her interests conflictwith those of unit employees.IndustrialNurseClifton administers first aid,dispenses nonprescription medication, and can grantemployees medical excuses to leave work in case ofillness. She is neither a registered nurse nor a licensedpractical nurse. The only training she has received inthe medical area is a number of Red Cross courses.She does not make diagnoses or perform other thanroutinemedical services.Clifton alsomaintainsmedical records of employees; handles the paper-work involved in the processing of 'workmen'scompensation claims; administers the Employer'smedical insurance program; and maintains recordsrequired by the Occupational Safety and Health Act.In the performance of her duties she is responsible tothe personnel manager.Where in her opinion anemployee is malingering or a claim filed by anemployee is not valid she so advises the appropriatepersons.Upon the foregoing and the entire record, weaffirm the Regional Director's above findings withrespect to Clifton. Clearly, she is not a professionalemployee, and her relationship to the personnelmanager is not such as to warrant her exclusion fromthe unit as a confidential employee.8 Nor does sheexercise the degree of discretion on behalf of theEmployer in processing various employee claims tosupport a finding that she is either managerial orotherwise so closely allied with the Employer'smanagement as to require her exclusion from theunit.9method planners to have more of a community of interest with those whoformulate, deternune, and implement the Employer'spolicies than withother unit employees and would accordingly exclude them as managerial.SeeUnited States Postal Service,210 NLRB 477,fn. 4, second par. (1974)where similar classifications of employees were excludedby theBoard onthat ground.8SeeLadishCo,178NLRB 90 (1969).9 SeeSwift & Company,129 NLRB 1391, 1393 (1961). 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther Alleged Confidential EmployeesThe Regional Director found;contrary to theEmployer,,that the following employees are notconfidential employees:Wilson,secretary to the vicepresidentof engineering;Bailey,secretary to thedirector of contracts;thesecretary to, the director ofinformation services(officemanagement clerk);10Hess,PBX operator;and Sample,communications andmailclerk.As the record evidence is, in our opinion,insuffi-cient to enable us to determine the issues raised as totheconfidentialemployee status of secretariesWilson and Bailey,we shall make no disposition oftheir unit placement at this time and permit them tovote in the election subject to challenge.We likewisemake no ruling on the position of secretary. to thedirector of information services,inasmuch as it wasvacant on the hearing date.However, should it befilled at the time of the election,the incumbent shallbe allowed to vote under challenge.PBX Operator Hess and Communications andMail Clerk Sample interchange duties. The duties ofthePBX operator involve the placing of longdistanceand conference calls for managementpersonnel in the course of which labor relationsmatters may be discussed;and the operation of thetelex and TWX for the transmission of financial dataand reports,sensitive information concerning cus-tomer bids and bidding procedures,purchasing andsalesmatters, financial status reports, and. variouslabor relationsmatters. The communications andmail clerk also receives and sorts mail, and she makescertain' that persons receiving classifiedmaterialshave security clearances. She and the personnelmanager are the only persons authorized to maintainclassifiedmaterials files. The Employer states that inthe event either of the communications employees isincluded in the unit and it were to bargain with theunit,the personnel manager would assign to some-one outside the unit the duties of - transmittingsensitive information. Such duties of filing andtransmitting classified information do not render anemployee confidential under our definition of theterm.1'We therefore affirm the Regional Director'sfindings as to Hess and Sample, and we include themin the unit.Consistent with the foregoing, the description ofthe appropriate unit is modified as follows:All office clerical and technical employees em-ployed by the Employer at its facilities located atMiddletown,Ohio, including the programmer-operator, the senior' tabulator-machine operator,the numerical control (NC) programmer, the costanalyst, project planners, planners, the qualitycontrolmethod planner-senior, the quality con-trolmethod planner, the quality control engineer,the loftsmen, the industrial nurse, the PBXoperator, and the communications and mail clerk,but excluding all production and maintenanceemployees, the estimator, and all other manageri-alemployees, themarketing coor"dinator^, theindustrial relations senior clerk typist, and allother confidential employees,- the senior systemsanalyst, senior budget accountants, the seniorcost accountant, the senior general accountantand all other professional employees, guards,project tool liaison engineers, project tool engi-neers, the plant lay-out engineer, and all othersupervisors as defined in the Act.Accordingly, the 'case is hereby remanded to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be thatimmediately preceding the date of issuance of thisdecision.[Excelsiorfootnote omitted from publica-tion.]10At the time of the hearing this position was vacant.11The B F.Goodrich Company,115 NLRB 722 (1956).